Citation Nr: 1119385	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from March 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which, inter alia, denied the Veteran's claims for service connection for tinnitus and depression.

The issue of the Veteran's claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Tinnitus did not originate in service and is not otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA establishes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.

	a) 	Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	b) 	Notice

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated in October 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the October 2007 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

	c) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2010).  Service and post-service treatment records have been associated with the claims file.  None of the medical records document tinnitus.  More importantly, and as explained in further detail below, the evidence does not establish the presence of an event, injury or disease in service.  Accordingly, the Veteran has not been afforded a VA medical examination in connection with his claim because no such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, in service connection claims, VA must provide a VA medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In the instant case, the record is missing evidence as to the third McLendon element, an indication that the disability is associated with the Veteran's period of active duty military service.  Therefore, no VA medical examination is necessary.  The Veteran additionally declined the opportunity to present testimony before a Veterans Law Judge.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that he has a tinnitus disability related to his military service.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A.          §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Regarding the first Hickson element, medical evidence of a current disability, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31th ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In that regard, the Board does not doubt that the Veteran currently experiences ringing in his ears.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a current tinnitus disability exists, and the first Hickson element is therefore satisfied.

With respect to the second Hickson element, in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no documentation, complaints, treatment, or diagnoses of any disease affecting the Veteran's ears, including tinnitus.  The Veteran, however, contends that during his military service, he was exposed noise from helicopters, mortars, gunfire, and other combat-related noise.  The Veteran's DD Form 214 indicates that he served as an audio-visual sound specialist with the 600th Photo Squadron.  As noted above, the Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions credible that he served in close proximity to the noise described above.  Accordingly, for the purposes of this decision alone, the Board finds that the second Hickson element, in-service injury, is satisfied. 

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's tinnitus disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran has submitted no medical nexus evidence linking his tinnitus with his military service.  Indeed, the record indicates that the Veteran has never sought treatment for or complained of tinnitus to a medical professional.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran believes that his tinnitus is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as experiencing or observing noise exposure and ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that his perceived tinnitus experienced in service or at any time after service was of a chronic nature to which his current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his tinnitus has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The only evidence in support of his claim is the assertion that the Veteran made in his July 2007 claim that his tinnitus disability began in March 1969.  

In determining whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the first allegation or notation of any tinnitus after service is contained in the Veteran's July 2007 claim referenced above, dated approximately 37 years after service separation.  

The absence of any complaints of tinnitus either in-service or for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

While the Veteran is competent to report symptoms of tinnitus since his active military service, the Board finds that given the totality of the evidence of record, the Veteran's statement regarding an onset of symptoms in March 1969 is not supported by the evidence of record.  Thus, the Veteran's current contentions are not supported by the available medical evidence of record.  Accordingly, the Board finds the Veteran's current assertion of onset in March 1969 and subsequent continuity not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his tinnitus disability are entitled to relatively little probative value. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's tinnitus disability is not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claim fails on that basis.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for tinnitus is denied.







CONTINUED ON NEXT PAGE
REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.

Although, as in the instant case, the veteran's stated claim may only seek service connection for depression, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as depression, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  Id.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.                      § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  

The Board further notes that in the context of medical opinions, the Court has held that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, neither a VA medical examination report nor a private medical opinion is entitled to probative weight if it contains only data and conclusions without a soundly reasoned rationale.  Id.  The credibility and weight to be attached to such opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the instant case, with respect to evidence of a acquired psychiatric disability, the Veteran has received treatment from the VA Medical Center in Cincinnati, Ohio for major depressive disorder and PTSD.  Additionally, the Veteran has received treatment from Dr. A.D.S., a private psychologist, for depression and anxiety.  The first McLendon element, evidence of a current disability, is met.

With respect to the second prong, an in-service event, injury, or disease, the Veteran complained of nervousness in service, and his gastrointestinal complaints were characterized as "psychophysiological" in nature.  The record, therefore, suggests the presence of an in-service event, injury, or disease, and the second McLendon element is met.

While the record suggests both that the Veteran may have a current acquired psychiatric disability and an in-service onset of such disability, there is only one medical opinion of record addressing the relationship of the Veteran's military service to this disability.  In a January 2008 letter, Dr. A.D.S., a private psychologist stated that the Veteran suffered from depression and anxiety secondary to trauma that he suffered following a train accident in 2005.  Dr. A.D.S. stated that the Veteran was treated for depression while in the military, and that had he received sufficient treatment for depression and PTSD, the Veteran could have better coped with the trauma associated with his 2005 train accident.  He further stated that "many of [the Veteran's] problems stem from his military service."  

The Board finds that the etiological opinion of Dr. A.D.S. is not by itself of adequate probative weight to allow the Board to render a decision in the instant case.  Dr. A.D.S. did not review the Veteran's claim file before rendering an opinion.  While the associated treatment notes of Dr. A.D.S. extensively mention the effects of the 2005 train accident on the Veteran's psychological health, they make no mention of the Veteran's experiences in Vietnam.  Additionally, Dr. A.D.S. based his opinion in part on the allegation that the Veteran was treated for depression in the military, but upon review, the Board notes that the Veteran's service treatment records are silent regarding any treatment or complaint of depression.  Accordingly, the Board finds that this opinion alone is an insufficient basis upon which to grant the Veteran's claim.

As such, the Board believes a VA examination should be scheduled to determine the nature and severity of the Veteran's acquired psychiatric disabilities and the relationship, if any, between these disabilities and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R.         § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

First, after a full discussion of the pertinent evidence of record, the examiner must determine whether the Veteran suffers from PTSD, and if so, the examiner must opine regarding the etiology and severity of the disorder.  Second, the examiner must ascertain the relationship, if any, between any other current acquired psychiatric disorder, including depressive disorder, and the Veteran's active military service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must again request that the Veteran identify all VA and non-VA medical providers who have treated him for a psychiatric disorder since his separation from active duty.

Based on the Veteran's response, the RO must attempt to procure copies of any records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and give the Veteran an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule the Veteran for a psychological examination with a VA examiner of appropriate expertise.  Following a review of this remand directive, a complete review of the Veteran's claims file, and a psychological examination of the Veteran, the examiner should:

a.  Provide an opinion whether the Veteran currently suffers from PTSD.  If the examiner finds that the Veteran's condition does not satisfy a particular PTSD axis, such finding must be accompanied with a full discussion of the relevant evidence of record.  

If the examiner determines that the Veteran has a current PTSD disability, then the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's PTSD is etiologically related to the Veteran's active military service.

b.  For any other diagnosed acquired psychiatric disorder, including major depressive disorder, provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any such disorder is etiologically related to the Veteran's active military service.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

3.  The examination report must be reviewed by the RO/AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


